DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 04/26/2021.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei at al. (“Fei”) (US 2020/0075112 A1) in view of Chan (US 2016/0365034 A1) OR Yu et al. (“Yu”) (US 2015/0109353 A1).
Regarding claim 1, Fei discloses a gate driver circuit (100A, fig. 11) used for driving a touch display panel (200), the gate driver circuit comprising:

the touch display panel according to the forward input signal and the backward input signal (driving signals for plurality of gate line GL) (paras. 0079-0080 and 0084),
wherein the forward input signal and the backward input signal provided to the shift registers are in phase at least twice in a frame time (fig. 13, paras. 0090 and 0096).
Fei does not specifically disclose an ith-level shift register of the plurality of shift registers comprises a precharge unit used for receiving a first input signal and a second input signal, and the first input signal is a (i-2)th-level scan signal output by a (i-2)th-level shift register, and the second input signal is a (i+2)th-level scan signal output by a (i+2)th-level shift register when i is any positive integer from 3 to (N-2), wherein N is a positive integer greater than 5.
In a similar field of endeavor, Chan discloses an ith-level shift register of the plurality of shift registers comprises a precharge unit used for receiving a first input signal and a second input signal, and the first input signal is a (i-2)th-level scan signal output by a (i-2)th-level shift register, and the second input signal is a (i+2)th-level scan signal output by a (i+2)th-level shift register when i is any positive integer from 3 to (N-2), wherein N is a positive integer greater than 5 (paras. 0018-0019) OR
In a similar field of endeavor, Yu discloses an ith-level shift register of the plurality of shift registers comprises a precharge unit used for receiving a first input signal and a second input signal, and the first input signal is a (i-2)th-level scan signal output by a (i-2)th-level shift register, and the second input signal is a (i+2)th-level scan 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the precharge unit as taught by Chan OR Yu in order to maintain less number of stages of shift registers and improve stability of the shift registers.
Regarding claims 2 and 7, Fei discloses the touch display panel performs touch sensing in a first period of the frame time, and the forward input signal and the backward input signal provided to the shift registers are in phase (fig. 13, paras. 0090 and 0096).
Regarding claims 3 and 8, Fei discloses the touch display panel is driven to display in a second period of the frame time, and the forward input signal and the backward input signal provided to the shift registers have reverse phases (e.g., the backward-scan-signal BW may be at a low voltage level and the forward-scan-signal FW may be at a high voltage level) (para. 0096).
Regarding claims 4 and 9, Fei discloses one of the forward input signal and the backward input signal has a first reference voltage level in the first period and a second reference voltage level in the second period, and the first reference voltage level and the second reference voltage level are different (e.g., the backward-scan-signal BW may be at a low voltage level and high voltage level) (para. 0096).
Regarding claims 5 and 10, Fei discloses the first reference voltage level of the one of the forward input signal and the backward input signal is identical to a third reference voltage level of another one of the forward input signal and the 
Regarding claim 6, Fei discloses a driving method of a touch display panel (200, fig. 11), comprising:
providing a gate driver circuit (100A) comprising a plurality of shift registers (100), wherein each of the shift registers receives a forward input signal (forward-scan-signal FW)and a backward input signal (backward-scan-signal BW),and the shift registers sequentially output a plurality of scan signals to the touch display panel according to the forward input signal and the backward input signal (driving signals for plurality of gate line GL) (paras. 0079-0080 and 0084),
wherein the forward input signal and the backward input signal provided to the shift registers are set to be in phase at least twice in a frame time (fig. 13, paras. 0090 and 0096).
Fei does not specifically disclose an ith-level shift register of the plurality of shift registers comprises a precharge unit used for receiving a first input signal and a second input signal, and the first input signal is a (i-2)th-level scan signal output by a (i-2)th-level shift register, and the second input signal is a (i+2)th-level scan signal output by a (i+2)th-level shift register when i is any positive integer from 3 to (N-2), wherein N is a positive integer greater than 5.
In a similar field of endeavor, Chan discloses an ith-level shift register of the plurality of shift registers comprises a precharge unit used for receiving a first input signal and a second input signal, and the first input signal is a (i-2)th-level scan signal output by a (i-2)th-level shift register, and the second input signal is a (i+2)th-level scan OR
In a similar field of endeavor, Yu discloses an ith-level shift register of the plurality of shift registers comprises a precharge unit used for receiving a first input signal and a second input signal, and the first input signal is a (i-2)th-level scan signal output by a (i-2)th-level shift register, and the second input signal is a (i+2)th-level scan signal output by a (i+2)th-level shift register when i is any positive integer from 3 to (N-2), wherein N is a positive integer greater than 5 (para. 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the precharge unit as taught by Chan OR Yu in order to maintain less number of stages of shift registers and improve stability of the shift registers.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693